DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-13, filed 9/8/2021, are pending.


Priority
4.	Applicant’s claim for the benefit of a prior-filed US application 16/383,133, filed 4/12/2019, now US Patent 11,138,197, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Information Disclosure Statement
5.	Initialed and dated copy of Applicant's IDS form 1449, filed 9/8/2021, is attached to the instant Office action.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 12 of US Patent 11,138,197. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

US Patent 11,138,197
Instant Application
Claim 1,
 A non-transitory computer readable medium including a computer program, the computer program causing a computer to perform operations for data caching of a database when executed by one or more processors, the operations include: 
generating a cache by allocating a cache space for storing at least a part of segments stored in a hierarchical database; 
caching at least a part of the segments and at least one of records in the cache; 
reading the cache when receiving an inquiry request from a client; 
determining to read a cursor based on whether a segment or a record corresponding to the inquiry request exists in the cache; 
and determining whether to generate a query for at least one of a relational database or a hierarchical database based on whether the segment or the record exists in the cursor, wherein the determining whether to generate a query for at least one of a relational database and a hierarchical database based on whether the segment or the record exists in the cursor includes: 
determining not to generate the query when the segment or the record exists in the cursor; 

and determining to generate the query when at least a part of the segments or the record does not exist in the cursor.
Claim 1,
A non-transitory computer readable medium including a computer program, the computer program causing a computer to perform operations for data caching of a database when executed by one or more processors, the operations include: 







reading a cache when receiving an inquiry request from a client; 
determining to read a cursor based on whether a segment or a record corresponding to the inquiry request exists in the cache; 










determining not to generate a query when the segment or the record corresponding to the inquiry request exists in the cursor; 
and determining to generate the query when at least one of the segments or the record corresponding to the inquiry request does not exist in the cursor.

Claim 11,
A method for data caching of a database, the method comprising: 
generating a cache by allocating a cache space for storing at least a part of segments stored in a hierarchical database; 
caching at least a part of the segments and at least one of records in the cache; 
reading the cache when receiving an inquiry request from a client; 
determining to read a cursor based on whether a segment or a record corresponding to the inquiry request exists in the cache; 
and determining whether to generate a query for at least one of a relational database or a hierarchical database based on whether the segment or the record exists in the cursor; 
wherein the determining whether to generate a query for at least one of a relational database and a hierarchical database based on whether the segment or the record exists in the cursor includes: 
determining not to generate the query when the segment or the record exists in the cursor; 

and determining to generate the query when at least a part of the segments or the record does not exist in the cursor, and wherein the method is performed by one or more computing devices.

Claim 12,
A method for data caching of a database, the method comprising: 







reading a cache when receiving an inquiry request from a client; 
determining to read a cursor based on whether a segment or a record corresponding to the inquiry request exists in the cache; 










determining not to generate a query when the segment or the record corresponding to the inquiry request exists in the cursor; 
and determining to generate the query when at least one of the segments or the record corresponding to the inquiry request does not exist in the cursor, and wherein the method is performed by one or more computing devices.
.
Claim 12,
A computing device comprising: 
a processor including one or more cores; 
and a memory; 
wherein the processor is configured to: 
generate a cache by allocating a cache space for storing at least a part of segments stored in a hierarchical database; 
cache at least a part of the segments and at least one of records in the cache; 
read the cache when receiving an inquiry request from a client; 
determine to read a cursor based on whether a segment or a record corresponding to the inquiry request exists in the cache; 
and determine whether to generate a query for at least one of a relational database or a hierarchical database based on whether the segment or the record exists in the cursor wherein the determining whether to generate a query for at least one of a relational database and a hierarchical database based on whether the segment or the record exists in the cursor includes: 
determining not to generate the query when the segment or the record exists in the cursor; 

and determining to generate the query when at least a part of the segments or the record does not exist in the cursor.

Claim 13,
A computing device comprising: 
a processor including one or more cores; 
and a memory; 
wherein the processor is configured to: 







read a cache when receiving an inquiry request from a client; 
determine to read a cursor based on whether a segment or a record corresponding to the inquiry request exists in the cache; 











determining not to generate a query when the segment or the record corresponding to the inquiry request exists in the cursor; 
and determining to generate the query when at least one of the segments or the record corresponding to the inquiry request does not exist in the cursor.




Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the key condition" in line 4, then recites “a key condition” in the following lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bastawala et al. (US Patent 6,973,457 B1)
	As per claim 1, Bastawala teaches A non-transitory computer readable medium including a computer program, the computer program causing a computer to perform operations for data caching of a database when executed by one or more processors, the operations include: (see Abstract)
reading a cache when receiving an inquiry request from a client; (Figure 1b reference 140, column 2 lines 53-61, column 3 lines 39-41, a request to access data is received form a client)
determining to read a cursor based on whether a segment or a record corresponding to the inquiry request exists in the cache; (Figure 1b reference 142, column 3 lines 39-45, column 5 lines 21-35, it is determined if the requested data is stored in a cache, and the cursor is read in response and can be scrolled through)
determining not to generate a query when the segment or the record corresponding to the inquiry request exists in the cursor; (column 3 lines 39-48, if the data is in the cache, the cursor is scrolled through)
and determining to generate the query when at least one of the segments or the record corresponding to the inquiry request does not exist in the cursor. (column 3 lines 48-61, column 4 lines 47-58, if the cache does not contain the data, a fetch request is made to the database, the fetch request interpreted as a query)
As per claim 2, Bastawala teaches the cache is generated by allocating a cache space for storing at least a part of segments stored in a hierarchical database. (column 2 lines 4-8, multi-tier caching for database system, column 3 line 63 – column 4 line 32, client cache storing data)
As per claim 3, Bastawala teaches the operations further include caching at least a part of the segments stored in the hierarchical database and at least one of records in the cache. (column 3 line 63 – column 4 line 32, client cache storing data)
As per claim 4, Bastawala teaches the segment is a node in a hierarchical database mapped to a table in a relational database. (column 1 lines 7-28, database tables)
As per claim 5, Bastawala teaches the caching at least a part of the segments and at least one of records in the cache includes: storing the record corresponding to a key condition in the cache when the inquiry request that includes the key condition is received; (column 6 lines 37-57, system conditions and range of rows for cache)
and storing at least a part of the segments in the cache when the inquiry request that does not include a key condition is received. (column 5 lines 21-35, lines 46-56, column 6 lines 41-58, client cache stores rows based on ranges)
As per claim 6, Bastawala teaches the storing at least a part of the segments in the cache when the inquiry request that does not include a key condition is received includes: storing a record contained in a parent segment and a child segment of a record included in the parent segment in the cache. (column 4 lines 47 – column 5 lines 10, server cache)
As per claim 7, Bastawala teaches removing at least one of records stored in the cache from the cache based on a predetermined criterion. (column 7 lines 26-38, client cache)
As per claim 8, Bastawala teaches the reading the cache when receiving an inquiry request from a client includes: reading a record corresponding to the key condition from the cache when the inquiry request includes a key condition; (column 6 lines 37-57, system conditions and range of rows for cache)
and reading a segment corresponding to a parent record identified in the inquiry request from the cache when the inquiry request does not include a key condition. (column 4 lines 47 – column 5 lines 10, server cache)
As per claim 9, Bastawala teaches the determining to read a cursor based on whether a segment or a record corresponding to the inquiry request exists in the cache includes: determining not to read the cursor and returning a segment or a record corresponding to the inquiry request, when there is a segment or a record corresponding to the inquiry request in the cache. (column 3 lines 39-48, if the data is in the cache, the cursor is scrolled through)
As per claim 10, Bastawala teaches the determining to read a cursor based on whether a segment or a record corresponding to the inquiry request exists in the cache includes: determining to read a cursor when the cache does not include a segment or a record corresponding to the inquiry request. (column 3 lines 39-48, if the data is in the cache, the cursor is scrolled through)
As per claim 11, Bastawala teaches the operations further include: storing in the cache at least a part of the segments or the record, in response to the query or when obtaining a segment or a record from the cursor. (column 3 line 63 – column 4 line 32, client cache storing data)

As per claim 12, Bastawala teaches A method for data caching of a database, the method comprising: (see Abstract)
reading a cache when receiving an inquiry request from a client; (Figure 1b reference 140, column 2 lines 53-61, column 3 lines 39-41, a request to access data is received form a client)
determining to read a cursor based on whether a segment or a record corresponding to the inquiry request exists in the cache; (Figure 1b reference 142, column 3 lines 39-45, column 5 lines 21-35, it is determined if the requested data is stored in a cache, and the cursor is read in response and can be scrolled through)
determining not to generate a query when the segment or the record corresponding to the inquiry request exists in the cursor; (column 3 lines 39-48, if the data is in the cache, the cursor is scrolled through)
and determining to generate the query when at least one of the segments or the record corresponding to the inquiry request does not exist in the cursor, and wherein the method is performed by one or more computing devices. (column 3 lines 48-61, column 4 lines 47-58, if the cache does not contain the data, a fetch request is made to the database, the fetch request interpreted as a query)

As per claim 13, Bastawala teaches A computing device comprising: (see Abstract)
a processor including one or more cores; (Figure 8 reference 1407, processor)
and a memory; (Figure 8 reference 1408, main memory)
wherein the processor is configured to: read a cache when receiving an inquiry request from a client; (Figure 1b reference 140, column 2 lines 53-61, column 3 lines 39-41, a request to access data is received form a client)
determine to read a cursor based on whether a segment or a record corresponding to the inquiry request exists in the cache; (Figure 1b reference 142, column 3 lines 39-45, column 5 lines 21-35, it is determined if the requested data is stored in a cache, and the cursor is read in response and can be scrolled through)
determining not to generate a query when the segment or the record corresponding to the inquiry request exists in the cursor; (column 3 lines 39-48, if the data is in the cache, the cursor is scrolled through)
and determining to generate the query when at least one of the segments or the record corresponding to the inquiry request does not exist in the cursor. (column 3 lines 48-61, column 4 lines 47-58, if the cache does not contain the data, a fetch request is made to the database, the fetch request interpreted as a query)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johri (US Publication 2012/0310918 A1)
Bastawala (US Patent 9,582,375 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/           Primary Examiner, Art Unit 2168